Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the knurling must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adhesive must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose 3,016,220 in view of Spirig CH150427. Rose teaches that it is known to have a household hardware component for securing an object comprising: a steel body (column 1, lines 64), said body comprising: 5an upper surface and a lower surface, each surface being coated with zinc (column 1, lines 39) such that the body is substantially non-reactive; a perimeter comprising an arc (13); and at least one protrusion (17) on the lower surface that aids in securing the lower surface to an outer surface of the object; 10a rigid plate (11) attached to either end of the body; The household hardware component of claim 1 wherein before securement, the arc 25comprises a diameter smaller (column 1, lines 63) than a diameter of the object such that, in order to secure the body to the object:(a) the body is temporarily deformed in an outward direction until the body is capable of encompassing an outer surface of the object; and (b) the body is allowed to resiliently return in an inward direction until the body 30contacts said outer surface, thereby establishing a snap-fit (column 1, lines 63) therebetween; the household hardware component of claim 5 further comprising a spine .  
[AltContent: textbox (first rigid plate          arc      second rigid plate)][AltContent: textbox (hole )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (teeth/spikes)]
    PNG
    media_image1.png
    175
    168
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    137
    125
    media_image2.png
    Greyscale
              
    PNG
    media_image3.png
    147
    176
    media_image3.png
    Greyscale
  
. 
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose 3,016,220 in view of Spirig CH150427 in view of Kuchler 1,329,268. Rose in view of Spirig discloses all of the limitations of the claimed invention except for the tooth or spike is 25ratcheted or otherwise restricted from backward movement of the tooth or spike once the tooth or spike is driven into the object and a spine or brace reinforcing the body, said spine or brace longitudinally traversing the body from the first rigid plate to the second rigid plate. Kuchler teaches that it is known to have tooth or spike is 25ratcheted (d) or otherwise restricted from backward movement of the tooth or spike once the tooth or spike is driven into the object and a spine or brace reinforcing (5) the body, said spine or brace (5) longitudinally traversing the body from the first rigid plate (left 6) to the second rigid plate (right 6, see figure 1) and the use of nails, screws or fasteners (page 2, line 1) through holes (8) in the first and second rigid plates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose in view of Spirig to have the tooth or spike is 25ratcheted or otherwise restricted from backward movement of the tooth or spike once the tooth or spike is driven into the object and a spine or brace reinforcing the body, said spine or brace longitudinally traversing the body from the first rigid plate to the second rigid plate as taught by Kuchler for the purpose of providing a clamp arranged as to effect a bracing action procuring an increased strength and resistance from accidental removal or shifting. 
s 1, 4, 5, 7, 8, 9, 11, 12, 13, 15, 16, 17, 18,  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirig CH150427 in view of Rose 3,016,220, as discussed above. Spirig discloses a household hardware component for securing an object comprising: a  body, said body comprising: 5an upper surface and a lower surface, each surface being coated with zinc such that the body is substantially non-reactive; a perimeter comprising an arc; 10a rigid plate attached to either end of the body; and a plurality of teeth or spikes fixed to a bottom surface of the rigid plate; wherein each tooth or spike of the plurality of teeth or spikes (a) includes a leading edge and a trailing edge which extend from the rigid plate towards a downwardly oriented point and (b) is offset from a longitudinal centerline traversing the body; 15and wherein the leading edge is narrower than the trailing edge; a second rigid plate attached to an opposite end of the body and a second tooth or spike extending from the second rigid plate; the household hardware 10component is symmetrical with respect to at least two axes; a second rigid tooth or spike adjacent the tooth or spike extending from the rigid plate; a blade of the tooth or spike is triangularly shaped and comprises the leading edge and the trailing edge; wherein the body, the rigid plate, and the tooth or spike form one integral piece; a system comprising a pipe or conduit and wood or masonry, wherein the 15household hardware secures the pipe or conduit to the wood or masonry; and the system does not comprise nails or screws. 

[AltContent: textbox (first rigid plate          arc      second rigid plate)][AltContent: textbox (hole )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (teeth/spikes)]
    PNG
    media_image1.png
    175
    168
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    137
    125
    media_image2.png
    Greyscale
              
    PNG
    media_image3.png
    147
    176
    media_image3.png
    Greyscale
  
Spirig discloses all of the limitations of the claimed invention except for the at least one protrusion (17) on the lower surface, the body being made of steel, and coated with zinc (column 1, lines 39, 39); and the arc (13) 25comprises a diameter smaller than a diameter of the object such that, in order to secure the body to the object:(a) the body is temporarily deformed in an outward direction until the body is capable of encompassing an outer surface of the object; and (b) the body is allowed to resiliently return in an inward direction until the body 30contacts said outer surface, thereby establishing a snap-fit therebetween. Rose teaches that it is known to have the at least one protrusion on the lower surface, the body being made of steel, and coated with zinc; and the arc 25comprises a diameter smaller than a diameter of the object such that, in order to secure the body to the object:(a) the body is temporarily deformed in an outward direction until the body is capable of encompassing an outer surface of the object; and (b) the body is allowed to resiliently return in an inward direction until the body 30contacts said outer surface, thereby establishing a snap-fit therebetween. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to have included the at least one protrusion, the arc diameter smaller than a diameter of the object for the purpose of providing a secure and firm grip on a pipe to secure the pipe to a supporting surface without nails or screws. Spirig in . 
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirig CH150427 in view of Rose 3,016,220 in view of Kuchler 1,329,268 as discussed above. Spirig in view of Rose discloses all of the limitations of the claimed invention except for a spine/brace and tooth/spike is ratcheted. Kuchler teaches it is known to have5 a spine or brace reinforcing the body, said spine or brace (5) longitudinally traversing the body from the first rigid plate (left 6) to the second rigid plate (right 6); the tooth or spike (7) is 25ratcheted (d) or otherwise restricted from backward movement of the tooth or spike once the tooth or spike is driven into the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Spirig CH150427 in view of Rose 3,016,220 in view of Spiro 3,099,054. Spirig in view of Rose discloses all of the limitations of the claimed invention except for is known to have knurling on the lower surface of the body. Spiro teaches it is known to have knurling (2a) on the lower surface of the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spirig in view of Rose to have included knurling on the lower surface of the body as taught by Spiro for the purpose of holding the bottom/lower surface of the body in intimate contact with the pipe or object.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of in Rose 3,016,220 in view of Spirig CH150427 in view of Spiro 3,099,054. Rose in view of Spirig discloses all of the limitations of the claimed invention except for knurling on the lower surface of the body. Spiro teaches it is known to have knurling (2a) on the lower surface of the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose in view of Spirig to have included knurling on the lower surface of the body as taught by Spiro for the purpose of holding the bottom/lower surface of the body in intimate contact with the pipe or object.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose 3,016,220 in view of Spirig CH150427 in view of Lay et al. (Lay) 2019/0118062. Rose in . 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Spirig CH150427 in view of Rose 3,016,220 in view of Lay et al. (Lay) 2019/0118062. Spirig in view of Rose discloses all of the limitations of the claimed invention except for an adhesive substance applied to the lower surface of the body. Lay teaches it is known to have adhesive (62) substance applied to the lower surface of the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spirig in view of Rose to have included an adhesive substance applied to the lower surface of the body as taught by Lay for the purpose of adhering to the pipe to prevent shifting or movement of the pipe relative to the clamp device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional household hardware components. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631